267 F.2d 625
105 U.S.App.D.C. 348
Adam C. WILLIAMS, Appellantv.UNITED STATES of America, Appellee.
No. 14796.
United States Court of Appeals District of Columbia Circuit.
Argued April 14, 1959.Decided April 23, 1959.

Mr. Edward J. Skeens, Washington, D.C., for appellant.
Mr. Edgar T. Bellinger, Asst. U.S. Atty., with whom Mr. Oliver Gasch, U.S. Atty., and Mr. Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.  Mr. Harold D. Rhynedance, Jr., Asst. U.S. Atty., also entered an appearance for appellee.
Before PRETTYMAN, Chief Judge, and WILBUR K. MILLER and FAHY, Circuit judges.
PER CURIAM.


1
One Blanheim was struck by appellant Williams and fell to the sidewalk.  As he fell his head hit the concrete.  Several days later Blanheim died as a result of the head injuries.  Williams was indicted for second-degree murder1 and convicted of manslaughter.  We find no error.


2
Affirmed.



1
 D.C.Code 22-2403 (1951)